 ELECTRICALWORKERS,LOCAL 145InternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local No. 145and Camanche MachineTool Company, Inc. Case 38-CD-46January 29, 1971DECISIONAND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN,AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Camanche Machine Tool Company,Inc., hereinafter called Camanche or Employer,alleg-ing that International Brotherhood of ElectricalWorkers,AFL-CIO, Local No. 145, hereinaftercalled the IBEW, had violated Section 8(b)(4)(D) ofthe Act. A hearing was held pursuant to notice atRock Island, Illinois, on July 8 and 9, 1970, beforeHearing Officer Glenn A. Zipp. The Employer; theIBEW; and the Millwrights & Machine Erectors, Lo-cal 2158, United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, hereinafter called theMillwrights, appeared at the hearing and were afford-ed full opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon theissues.The Employer, the IBEW, and the Mill-wrights have filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its powersin connectionwith thiscaseto a three-member panel.The rulings of the Hearing Officer made at thehearing are freefrom prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardmakesthe following findings:ITHE BUSINESSOF THE EMPLOYERCamanche Machine Tool Company, Inc., is anIowa corporation engaged at Camanche, Iowa, in thebusinessof maintenance machine work, inplant con-tractmaintenancework, and the fabrication and de-sign ofautomated machinery. During the past 12months, the Employer provided services in excess of$50,000 for E. I. DuPont de Nemours & Company atitsClinton, Iowa, facilities.E. I. DuPont de Nemours & Company is a Del-aware corporation engaged in the manufacture of cel-lophane and polyethylene products at its facilitieslocated in Clinton, Iowa. During the past 12 months,DuPont purchased and received at its Clinton, Iowa,facilitiesmaterials and supplies from outside the Stateof Iowa costing more than $50,000.255Accordingly, we find that the Employeris engagedin commerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that the IBEWand the Millwrights are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeCamanche has four operating divisions at its Cam-anche, Iowa, facility: heavy truck maintenance; weld-ing fabrication; machine shop; and "outside" work.There are 21 employees dividedamong theseoperat-ing divisions, with most employees being expected toperform various tasks in several divisions. The em-ployees are represented by the Millwrights and havebeen since October 27, 1969, when, as the result of aBoard election, it was certified in Case 38-RC-756 asthe exclusive bargaining representative of all pro-duction,maintenance, and service employees em-ployed by Camanche.The certified unit is covered by two labor agree-ments, one covering employees when working at theshop and another covering employees working out-side the shop at the premises of another employer.Camanche became signatory to a field (outside shop)labor agreement between the Millwrights and theEastern Iowa Association of Plumbing,Heating andCooling Contractors on November 3, 1969. Later, onMarch 20, 1970, Camanche and the Millwrightssigned a shopagreementcovering the wages, hours,and conditions of employment of all of Employer'sproduction and maintenance employees,includingtruckdriver employees.Camanche does not now have, nor has it ever had,a collective-bargainingagreementwith Local 145 ofthe IBEW. Although Camanche, prior to October1969, had laboragreementswithseveralotherunions,ithas no current labor agreement with any labor or-ganizations other thanthe aforementioned agree-ments with the Millwrights.In March 1969, Camanche entered into a contractwith DuPont to "do all things necessaryto installtwenty-one (21) automatic core starterson castingmachines at DuPont's plant at Clinton,Iowa ... "This contract involved the conversion of cline winderslocated in the plant from manual wind to an automat-icwind. To accomplish the conversion a new auto-matic core starter assembly had to be installed.Camanche commenced to perform this work shortly188 NLRB No. 38 256DECISIONSOF NATIONALLABOR RELATIONS BOARDthereafter, using a four- to five-man crew. Portions ofthis installation work involved some electrical work.During the period of time Camanche employeeswere working on the core starter installation job atDuPont, members of the IBEW employed by variouselectrical contractors were also doing work at the Du-Pont premises, including electrical work on the cast-ing machines involved herein, which brought them incontact with the Camanche employees. These mem-bers of the IBEW working for other contractors begantomake inquiries of their union officials concerningCamanche employees performing certain electricalwork on the core starters.On November 26, 1969, Richard Rohwer, assistantbusinessmanager of the IBEW, visited DuPont'splant buyer, Quinton Smith, and stated that he heardCamanche was doing electrical work with nonunionelectricians.Again on April 13, 1970, Rohwer visitedSmith and advised Smith about Camanche's activi-ties.Smith stated he would contact Camanche. Roh-wer called Smith on April 24, 1970, to see ifCamanche had been contacted. According to the un-contradicted testimony, of Smith, Rohwer on eitherApril 13 or April 24 stated "that if Camanche did notcome around they [the IBEW] would consider it ajurisdictional dispute." Smith relayed toWilliams,Camanche's president, the details of these two conver-sations. In addition to this, according to Williams,Smith, on April 24, told Williams that DuPont did notwant any labor trouble such as pickets or strikers.While thereis someconflict in testimony as to wheth-er Smith at this time also told Williams that if theproblem with the IBEW could not be worked out, theDuPont-Camanche contract would be terminatedand whether DuPont'sassistantbuyer,Kent, in atelephone conversation with Williams on April 27,1970, told Williams that since there seemed to be noway to resolve the dispute DuPont would have toterminatethe contract, it is clear that during the Wil-liams-Kent conversation on April 27, the DuPont-Camanche contract was terminated. At that time only18 of the 21installationshad been completed.According to Williams, on April 24, 1970, after hisconversation with Smith,Williams called RichardWillaert, businessmanagerof the IBEW, and in-quired whether there was any way to iron out thedifferences.Willaert stated there wasn't any way ex-cept by giving the work to the members of the IBEW.Williams further testified that during this conversa-tionWillaert stated the disputed electrical workwould have to be assigned to an electrical subcontrac-tor or he would picket the job. Willaert denied that hethreatened to picket. On thesameday as his conversa-tion with Willaert and Smith, Williams contacted atleast one electrical contractor, Langrehr Electric, inan attempt to subcontract the electrical work, butsuch a subcontract could not be worked out.On April 25, 1970, Williams telephoned Crider,business manager for the Millwrights, and stated thatthe IBEW would picket DuPont if the Millwrightswere not removed from the job. Crider replied, as hehad previously stated during the March 1970 contractnegotiations, that the Millwright's contract coveredthe work which the IBEW claimed and that Williamsshould go to the National Labor Relations Board tosettle this matter.B.The Work in DisputeThe work involved concerns the assignment of theelectrical portion of heavy machine installation at theClinton, Iowa, facility of E. I. DuPont de Nemours &Co. The particular job that gives rise to this disputeconcerns the installation of 21 automatic core starterassemblies on as many casting machines which con-vert cellophane from a liquid to solid sheets of film.The purpose of the modification is to convert the corewinder mechanism froma manualoperation in re-moving and replacing the completely wound cello-phane cores with unwound cores to an automaticprocess. Basically, asWilliams outlined the conver-sion procedures, the manual core winder is removedand taken to the Camanche machine shop where mainand subsidiary holes are bored into the shaft. Airclutches are mounted and four limit switches are in-stalled on the shaff assembly. The core winder, asmodified, is then brought back to DuPont and placedback in the casting machine. A pneumatically operat-ed knife is then hooked up. Conduit is hung and wirespulled through it for the electrical hook up of a relaycontrol cabinet and operation panel. Indicator posi-tions are hooked up and adjusted for the roll andpneumatic assembly. A disconnect devise is installedas are lead wires running to and from the motor con-trol center box.The conversion process for each machine requiresabout 2 weeks to complete with a four- to five-mancrew. According to Williams, approximately 45 per-cent of the total man-hours are spent on electricalwork. The electrical work involves the hooking up ofthe electrical control circuitry with the relay andpneumatic panels. All the electrical installation wasperformed by a Camanche employee with an elec-trical engineering degree and he was assisted bytrained helpers.At the time of the hearing 20 of the core starterassemblieshad been completed. DuPont'smainte-nance department employees performed the workwhich needed to be completed on the core starters leftunfinished when the Camanche contract was termi-nated. One automatic core starter remains to be in-stalled.There are no more casting machines ELECTRICALWORKERS,LOCAL 145manufacturing cellophane to be converted from amanual to an automatic operation.However, future work to be let at this DuPont fa-cility through competitive bid will involve othermechanical-electricalmodifications including theinstallation of sledging equipment to automaticallycut filmon the Company's Clysar (polyethylene) line(worksimilarto the automatic core starter assemblyinstallation).At present, because of the instant dis-pute, Camanche is temporarily prohibited from bid-dingatDuPont on any mechanical-electricalmodifications or installations of equipment.Accord-hig to the testimony of Smith, DuPont's plant buyer,the outcome of this 10(k) proceeding will determinewhether DuPont contracts any future work to Cam-anche.C.Contentions of the PartiesThe IBEWcontends,inter alia,that Camanche vol-untarily terminated its contract with DuPont coveringthe disputed work and that there is no longer an activework dispute to consider pursuant to Section 10(k). Italso urges that there is no reasonable cause to believethat Section 8(b)(4)(D) has been violated becausethere are not two unions or employee groups activelycompeting for the assignment of the work in questionand there is no assignment of work in dispute becauseCamanche voluntarily terminated its contract withDuPont before filing charges with the Board. Finally,it argues that there is no reasonable cause to believethat anyrepresentativeof the IBEW unlawfullythreatenedWilliamsinviolationofSection8(b)(4)(D). On the other hand, the IBEW also con-tends that if the Board should find reasonable causeto believe that Section 8(b)(4)(D) of the Act has beenviolated the work in dispute should be assigned to itsmembers.The Millwrights takes the position that the Employ-er has properly made the assignment in accordancewith its established past practice of assigning its em-ployees to do this work. More specifically, the Mill-wrights argues that it has been certified to representallof Camanche's "production, maintenance andservice employees" whereas the IBEW having no rela-tionship whatsoever with the Employer seeks not onlyto have its members perform the work but also seeksto have the work performed through another subcon-tractor. The Millwrights points out that Williams tes-tified that the most efficient and economical way forCamanche to operate is by having its own employeesworking constantly by interchanging them betweenthe "inside" and "outside" operations. Finally, theMillwrights contends that the Employer's operationsare organized on an industrial, basis and that the257maintenance and installation work now in question isnot normally recognized as building and constructionwork so therefore the traditional craft practices appli-cable to normal construction work are inapplicable tothis dispute.Camanche reiterates the contentions of the Mill-wrights pointing out that it has followed its presentassignmentprocedures since the Company was firstorganized and that to force the Employer to changeits assignment procedures would make its operationsless efficient and more costly.D.Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is a reasonable cause tobelieve that Section 8(b)(4)(D) had been violated.The record is clear and uncontroverted that duringApril 1970 Rohwer,assistant business manager forthe IBEW, spoke with Smith, DuPont's plant buyer,on two occasions about the matter now before us andon one of these occasions Rohwer stated to Smith that"If Camanche did not come around they would con-sider a jurisdictional dispute." Smith understoodRohwer's statement to mean that there were going tobe "labor problems" involving the possible use ofpicketing and strikes unless this matter was settled infavor of the IBEW. Smith informed Williams of hisdeep concern over the matter. Williams attempted toresolve the dispute with the IBEW and investigatedthe possibility of subcontracting but to no avail.Thereafter, it appears Camanche was forced to wit-ness the cancellation of its contract to install the auto-matic core starters before the job had been completed.It further appears that since thattimeDuPont haddeclined to allow Camanche to bid on any work at itsClinton, Iowa, facility until this dispute is resolved.The record reveals that the IBEW took the positionthat if they did not get the disputed work they wouldconsider it a "jurisdictional dispute." Although thisposition, clearly in the nature of a threat in our view,was directed at DuPont rather than the Employer, itis reasonable to infer that it was plainly the intentionof the IBEW to force the Employer to reassign thework then being done by its employees represented bytheMillwrights to employees represented by theIBEW. It is further evident from the record that theMillwrights, when informed of the work dispute, spe-cifically claimed the work by taking the position thatitwanted the Employer to continue its present workassignment.We therefore find, contrary to theRespondent's contentions, that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred, and the dispute is properly before the 258DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard of determination under Section 10(k) of theAct.'E.Merits ofthe DisputeAs statedin the J.A. Jonescase,2 we shall,pursuantto the SupremeCourt'sC.B.S.decision,3determine inthis case presented for resolution under Section 10(k)of the Actthe appropriate assignment of the disputedwork after taking into account the evidence support-ing the claims of the parties and balancing all relevantfactors.1.Collective-bargaining agreementThe Millwrights has been certified by the Board asthe collective-bargaining agent for all the Employer'sproduction, maintenance, and service employees whohave been assigned to perform the installation worknow in dispute. The IBEW is not now nor has it everbeen a party to a collective-bargaining agreementwith Camanche.2.Company and industry practiceCamanche's normal practice is to have its own em-ployees do all the work on a particular job such as thecontrol involved herein. Indeed, it appears that ononly two previous occasions Camanche subcontract-ed small electrical maintenance jobs to electrical con-tractors rather than assigning its own employees toperform the work.The IBEW urges that the work in dispute is normal-ly considered construction work thereby requiring ap-plication of the normal practices in the constructionindustry, i.e., the employees represented by the IBEWperform all such electrical work. The Millwrights, onthe other hand, claims that this is not constructionwork and therefore construction industry practicesare inapplicable. It appears from the record that tradi-tional craft line distinctions of the building trades arenot normally applicable to work performed by con-tractors such as the Employer. While it is arguablethat some portion of the work involved herein mightfallwithin the scope of the traditional craft distinc-tions, the work, taken in its entirety, is really moreakin to maintenance work. Indeed, DuPont, both be-fore it contracted with Camanche and after the Cam-anche contractwas terminated, used its ownmaintenance employees to perform the conversion ofthe equipment precipitating this dispute. The recordreveals that craft distinctions normally are not fol-'Although Respondent's conduct may also be violative of other sectionsof the Act not alleged in the complaint,it is clear that this dispute revolvesaround Camanche's work assignments which do plainly give rise to a viola-tion of Section 8(bx4)(D).2 InternationalAssociation ofMachinists,Lodge No. 1743, AFL-CIO (J. AJones ConstructionCompany).135 NLRB 1402.fN L.R.B. v. Radio & Television Broadcast Engineers Union,et a! (Colum-bia BroadcastingSystem),364 U S 537.lowed bymaintenance contractors like Camanche inthe area,and, in fact it is common for one union torepresent all employees of such a contractor regard-less of craft distinction.3.Efficiency, economy, andflexibility of operationsThe assignment made by Camanche to its own em-ployees is the most economical. If the Employershould be required to subcontract the electrical por-tion of its work this would increase its operating costsand force it to either allow some of its own employeesto remain idle or to lay off some of its employees forlack of work. Because Camanche performs a widevariety of diverse maintenance jobs, its full-time em-ployee work force must be capable of doing manydiverse tasks, each requiring differing skills. Conse-quently, an assignment other than as made by theEmployer, in this instance would severely affect theefficiency and flexibility of operations of the Employ-er by restricting its ability to properly allocate its pres-ent work force.4.Skill of the employeesThe IBEW has attempted to portray the employeesof Camanche represented by the Millwrights as notpossessing the requisite skills required to install theelectrical portions of the work in dispute. However,DuPont's representatives indicated that Camanchehad performed the work giving rise to the dispute ascompetently as any of DuPont's other contractorsdoing like work, and would, but for this dispute, bewilling to allow Camanche to bid on other DuPontcontracts. Further, the record shows that the installa-tion work was both performed and supervised by aCamanche employee having a degree in electrical en-gineering and that the Millwrights requires, as part oftheir apprentice training program, the completion ofat least one course on the principles of electricity andelectrical wiring.ConclusionsUpon the record as a whole, and after full consider-ation of all relevant factors involved, we believe thatthe employees of Camanche who are currently repre-sented by the Millwrights, rather than electrical work-ers represented by the IBEW, are entitled to the workin dispute. We reach this conclusion relying upon theEmployer's assignment of the disputed work to itsemployees, the fact that theassignment is consistentwith the Employer's past practice and the Board certi-fication and current collective-bargaining contract,the fact that the employees represented by the Mill- ELECTRICALWORKERS,LOCAL 145259wrightspossess therequisite skills to perform thework, and that suchan assignmentwill result in effi-ciency and economy of operations. Accordingly, weshall determinethe dispute before us by awardingboth the work in dispute and any similar electricalwork required as part of any contract Camanche mayobtain in the future, at the Clinton, Iowa, facility ofE. I. DuPont de Nemours & Company for the installa-tion or modification of heavy machinery to its em-ployees represented by the Millwrights, but not to theUnion or its members.4 In consequence, we also findthat the IBEW had not, and is not entitled by meansprescribed by Section 8(b)(4)(D) of the Act, to forceor require the Employer to assign the disputed workto its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis of theforegoingfindings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following determination of the dispute:1.Employees of Camanche Machine Tool Compa-ny, Inc., who are currently represented by Millwrights& Machine Erectors, Local 2158, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, areentitled to perform the work in, dispute on the corestarter assembliesas well as any future similar elec-trical work required as part of any contract Camanchemay obtain for heavy machinery installation or mod-ification work at the Clinton, Iowa, facility of E. I.DuPont de Nemours & Company.2. International Brotherhood of Electrical WorkersLocal No. 145, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Camanche Machine Tool Company, Inc.,to assignsuch work to electrical workers representedby International Brotherhood of Electrical WorkersLocal No. 145, AFL-CIO.3.Within 10 days from the date of this Decision andDetermination of Dispute, International Brotherhood4The IBEW contends that the Board's assignmentof workin disputeshould be limited only to thework actuallygiving riseto the dispute, namely,the electrical work involved in the installation of the automatic core starterassemblies.We disagree.It is clear that the underlying dispute extends be-yond the confines of this particularjob to all jobsinvolvingheavy machineryinstallationormodificationthatmayin the futurebe performed byCamanche's employees at DuPont's Clinton,Iowa, facility.Further,DuPonthas indicated that it will bar Camanche from bidding on any of its futurecontracts at itsClinton,Iowa,facility until this dispute is resolved.Accord-ingly,we have made the work assignment to cover allheavy machineryinstallation work which Camanche may perform at DuPont'sClinton, Iowa,facility.Building and ConstructionTrades Council of Las Vegas, and Local 525(Charles J. Dorfman),173 NLRB No.208;InternationalUnionof OperatingEngineers,Local 66,AFL-CIO (Frank P.Badolato& Son).135 NLRB 1392.We further note,however,that the assignment made in this casein no wayobligates DuPont to give preference to Camanche in bidding on DuPont'scontracts or forces DuPont to contract work only to Camanche.of Electrical Workers, Local 145, AFL-CIO, shall no-tify the Officer-in-Charge, Subregion 38, in writing,whether or not it will refrain from forcing or requiringtheEmployer, by means proscribed by Section8(b)(4)(D) of the Act, to assign the work in dispute toelectricalworkers represented by the IBEW, ratherthan to employees represented by the Millwrights.MEMBER BROWN, dissenting:Icannot agree that the conduct at issue in thissituation consistutes a jurisdictional dispute which isappropriately handled in a proceeding under Section10(k) of the Act. Rather, this is a classic example ofa demand for the cessation of business between twocompanies which may violate another provision ofSection 8(b)(4) but isnotwithin Section 8(b)(4)(D).While I recognize that it is possible for a dispute to fallwithin two parts of Section 8(b)(4), that is not the casehere, in my view.As set forth in the majority opinion, DuPont sub-contracted to Camanche the work of converting corewinders from manual to automatic wind. At this sametime various electrical subcontractors were perform-ing work on DuPont's premises, including some workon the same machines as Camanche was converting.Camanche's employees were represented by Mill-wrights, and the electrical contractors' employeeswere represented by IBEW. The latter employeescommunicated with agents of their union, who de-manded of DuPont that it replace Camanche with anelectrical subcontractor.' That this is the full importand effect of IBEW's demands upon DuPont is recog-nized by my colleagues, as evidenced by the fact thatthroughout their opinion they are (as they must be)concerned entirely with the fact that DuPont canceledits contract with Camanche and had declined sincethat time to allow Camanche to bid on any work atthe Clinton, Iowa, facility. In this same connection, Inote that their statement of conclusions, too, is direct-ed to the right of Camanche to bid for other work atDuPont's Clinton, Iowa, facility. But this is not aproper concern of this Board in determining a workassignment dispute.Iam, of course, fully aware of prior decisions bythis Board holding that Section 8(b)(4)(D) applies toan indirect attempt to force an assignment of workSWhilethe IBEW representative did tell DuPont's plant buyer that "ifCamanche did notcome around[the IBEW] wouldconsider it a jurisdiction-al dispute,"this is ambiguousparticularlyin lightof the fact thatno previousor late demand that Camanche replace its own employees with IBEW mem-bers is detailed and the inferencedrawn bythe majority to this effect doesnot withstand analysis. Surely, the IBEW's use of the words "jurisdictionaldispute"is not determinative,but even wheresuch a dispute may exist thestatementthatit does is not necessarily a threat to attempt to force a reassign-mentby unlawfulmeans. Here is theonly evidence of anyreference topicketing or to threats to picket involved statementsby DuPont's agent toCamanchethat DuPontdid not want any labortrouble such as pickets orstrikers and thatIBEW would picketDuPont if employees represented byMillwrights were not removed,and no showing is made that such threats hadin fact been madeto Dupont. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom employees of one employer to those of another,and I have participated in many of them. However,the real nature of the relief sought by the union mustbe determined in deciding whether the appropriatemethod of proceeding has been adopted 6 On the factsof the present case I cannot conclude that the under-lying demand justifies invoking the extraordinaryprovisions of Sections 10(k) and 8(b)(4)(D), for theyaie being used to prohibit the IBEW from interferingin the subcontracting relationship between DuPont6 In this connection,see Member Fannmg's dissenting opinion inLocal 19,International Longshoremen's Association,AFL-CIO (MarineAssociation ofChicago),151 NLRB 89,98.While I participatedwith the majority in thatcase,itwas because I did not agree with Member Fanning that on the factsthere the dispute was solely one of contract interpretationnot cognizableunder Section 10(k)and Camanche. I am not aware of any Section 10(k)proceeding in which the dispute has involved actionby a labor organization against twostranger compa-nies to securereplacement of one of them. Rather, thisismoreakin to so many secondary boycott situationswe have viewed under Section 8(b)(4)(B), especially inthe construction industry, where a labor organizationhas takenaction against a neutral generalcontractorto secure replacement of one of the subcontractors ona jobsite who has nonunion employees or employeesrepresented by some rival union.As I construe the dispute here, I would find that nodispute cognizable under Section 10(k) has beenshown to exist and I would quash the Notice of Hear-ing.